By the Court. Under Sub-section 6 of Section 3 of the Workmen’s Compensation Act, and upon the foregoing facts submitted and from additional facts applying to the employment herein, as evidenced by the Farley claim, No. 616, and for the sole purpose of arriving at a conclusion for the guidance and action of the officials of the University of Illinois, the Court of Claims is of the opinion that the Workmen’s Compensation Act should be held applicable to the above named employee with reference to said injury. An award is recommended. In making this recommendation attention is called to Section 8-19-1-2 of the Act, relative to compensation claims.